Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 1 of 44 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION



  DR. JOHN D. MCCARTHY,

                        Plaintiff,

  v.                                                   CASE NO.:

  RICHARD V. SPENCER,
  Secretary of the Navy,

                        Defendant.

  ______________________________________/

                                        COMPLAINT

         The Plaintiff, Doctor John Daniel McCarthy (“Dr. McCarthy”), pursuant to Title 28

  United States Code Sections 2201 & 2202, and Rule 57, Federal Rules of Civil Procedure, files

  his Complaint against the Defendant Richard V. Spencer, in his official capacity as Secretary

  of the Navy (“Defendant”), and alleges as follows:

                                 NATURE OF THE ACTION

         1.     Dr. McCarthy seeks declaratory relief that the Defendant: (1) wrongfully

  withdrew Dr. McCarthy from the Armed Forces Health Professional Scholarship Program

  (“AFHPSP”) notwithstanding Dr. McCarthy’s successful graduation from medical school;

  (2) wrongfully separated Dr. McCarthy from the United States Navy without due process

  notwithstanding Dr. McCarthy’s completion of six (6) years of active duty service;

  (3) wrongfully violated the Navy’s own written discovery rule, to wit: Secretary of the Navy

  Instruction 1920.6C, which grants officers the right to discovery in adversarial proceedings


                                                                                             1
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 2 of 44 PageID 2




  and in so doing denied Dr. McCarthy a full and fair opportunity to protest the Navy’s improper

  actions; and (4) wrongfully attempted to recoup the full cost of the AFHPSP notwithstanding

  Dr. McCarthy’s aforementioned wrongful removal and discharge.

         2.      Dr. McCarthy also asserts a pendant state law claim seeking judgment against

  Defendant for damages as a result of Defendant’s violation of the Florida Consumer Collection

  Practices Act, Florida Statutes §559.55 et seq. (“FCCPA”), specifically §559.72, Florida

  Statutes.

                                            PARTIES

         3.      Dr. McCarthy is a citizen of Florida and long-time Jacksonville resident.

         4.      Upon graduation from Fletcher High School in Neptune Beach, Florida,

  Dr. McCarthy attended the United States Naval Academy (“USNA”).

         5.      After graduation from the USNA and upon receiving his commission in the

  Armed Forces, Dr. McCarthy honorably served over six (6) years on active duty successfully

  completing tours of duty around the globe.

         6.      Dr. McCarthy subsequently entered the AFHPSP to fulfill his dream of

  continuing his naval service as a military doctor.

         7.      After successfully completing all medical school and military requirements

  mandated by the AFHPSP, Dr. McCarthy commenced a residency program at Millcreek

  Community Hospital in Erie, Pennsylvania, where he currently resides with his family.

         8.      Defendant is the Secretary of the Navy and is responsible for the naval service

  branch of the United States Armed Forces.




                                                                                              2
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 3 of 44 PageID 3




          9.       Defendant’s military doctor pipeline program, AFHPSP, provides participants

  with funds for medical school in exchange for subsequent active duty service as Navy medical

  professionals.

                                    JURISDICTION & VENUE

          10.      This Court possesses jurisdiction over this action pursuant to Title 28 United

  States Code Sections 2201 & 2202, and Rule 57, Federal Rules of Civil Procedure, as this

  action is a demand for a declaratory judgment.

          11.      Specifically, an actual justiciable controversy between Dr. McCarthy and

  Defendant exists within the meaning of Title 28 United State Code Section 2201 regarding

  whether Dr. McCarthy was: (1) wrongfully withdrawn from the AFHPSP; (2) wrongfully

  discharged from the United States Navy; (3) wrongfully denied Dr. McCarthy his right to

  written discovery; and (4) whether Defendant’s attempt to recoup the costs of the AFHSP from

  Dr. McCarthy is improper.

          12.      This Court also possesses jurisdiction over this action pursuant to Article III of

  the United States Constitution, in that this is a case against the United States. The Court

  possesses jurisdiction over Dr. McCarthy’s state law cause of action pursuant to 28 U.S.C. §

  1367 inasmuch as Count V arises from the same set of operative facts as Dr. McCarthy’s other

  claims and all of the claims are a part of the same case or controversy.

          13.      Venue is proper in this district in accordance with Title 28 United States Code

  Section 1391 in that a substantial part of the events or omissions giving rise to the claim

  occurred in this district.




                                                                                                   3
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 4 of 44 PageID 4




          14.     Specifically, Dr. McCarthy executed the Armed Forces Health Profession

  Scholarship Program Services Agreement (the “AFHPSP Services Agreement”) at the Naval

  Recruiting Depot in Jacksonville, Florida in 2013. See Email from Naval Recruiting Depot

  Jacksonville for AFHPSP Services Agreement Signing dated March 11, 2013, attached hereto

  as Exhibit A.

          15.     Dr. McCarthy retained the services of Abel Bean Law P.A. (“Abel Bean Law”)

  to represent Dr. McCarthy in this action and agreed to pay Abel Bean Law’s reasonable fees

  and costs for its services.

          16.     Abel Bean Law submitted a petition to the United States Navy Board for the

  Correction of Military Records (“BCNR”) on behalf of Dr. McCarthy on September 13, 2018,

  in an effort to exhaust administrative remedies with respect to the AFHPSP Services

  Agreement dispute.

                                STATEMENT OF THE CASE

          17.     This is an action by a wrongfully discharged United States Navy (“Navy”)

  officer alleging Defendant’s violations of both: (a) a contract between Dr. McCarthy and

  Defendant; as well as (b) Title 10 United States Code Section 12683, and seeking declaratory

  relief that Defendant: (1) wrongfully withdrew Dr. McCarthy from the AFHPSP;

  (2) wrongfully separated Dr. McCarthy from the United States Navy; (3) wrongfully denied

  Dr. McCarthy his right to discovery; and (4) improperly attempted to recoup the cost of the

  medical school from Dr. McCarthy.

          18.     Dr. McCarthy graduated from the USNA in 2005 (the “Naval Academy”) and

  served over six (6) years on active duty before being honorably discharged from the Navy on



                                                                                            4
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 5 of 44 PageID 5




  May 31, 2011. See Certificate of Discharge from Active Duty (DD 214), attached hereto as

  Exhibit B.

          19.   On March 12, 2013, Dr. McCarthy elected to continue his naval service when

  he entered a military doctor pipeline program known as the AFHPSP, which provides funds

  for medical school in exchange for subsequent active duty service as a Navy doctor. See

  AFHPSP Services Agreement, attached hereto as Exhibit C.

          20.   Dr. McCarthy successfully completed all medical school and military

  requirements mandated by the AFHPSP Services Agreement, and he attained a medical degree

  in good standing and on time with his entering class on June 4, 2017. See LECOM Doctoral

  Degree, attached hereto as Exhibit D.

          21.   In spite of Dr. McCarthy’s notable academic performance and compliance with

  the AFHPSP Services Agreement, Defendant caused to be sent an electronic communication

  to Dr. McCarthy, on June 2, 2017 -- after Dr. McCarthy had successfully completed all medical

  academic requirements -- stating words to the effect that Dr. McCarthy was separated from the

  Navy.

          22.   After declining the medical service of Dr. McCarthy, a medical school graduate

  and licensed doctor with significant Navy experience eager to continue his Navy career as a

  medical officer, Defendant demanded recoupment of medical school costs expended under the

  AFHPSP Services Agreement.        See Exhibit D and Medical Training License, State of

  Pennsylvania, attached hereto as Exhibit E.

          23.   Specifically, the Defense Finance and Accounting Service (“DFAS”), which

  provides payment services on behalf of Defendant, sent Dr. McCarthy a letter on August 28,



                                                                                             5
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 6 of 44 PageID 6




  2018 demanding $251,194.41 in lump sum payment within thirty (30) days, or the initiation of

  regular installment payments with interest, or actual service as a medical doctor. See Defense

  Finance and Accounting Service Debt Statement, attached hereto as Exhibit F.

         24.      Dr. McCarthy presents justiciable issues as to whether Defendant breached the

  AFHPSP Services Agreement when it discharged Dr. McCarthy from the AFHPSP and

  involuntarily separated him from the Navy. Dr. McCarthy is therefore also in doubt as to

  whether he owes $251,194.41 to Defendant, the cost of his medical school education.

         25.      There is a bona fide, actual and present need for a declaration by this Court and

  a determination of the rights of Dr. McCarthy and Defendant under the AFHPSP Services

  Agreement. Such a determination by this Court of the parties’ respective rights will terminate

  their controversy and remove any uncertainties regarding the propriety and validity of

  Defendant’s immediate demand for recoupment of the substantial cost of Dr. McCarthy’s

  medical school education.

         26.      In addition, Defendant continues to contact Dr. McCarthy even though Abel

  Bean Law has made Defendant aware that it represents Dr. McCarthy, in violation of the

  FCCPA.

         27.      Dr. McCarthy respectfully requests that this Court enter a declaratory judgment

  finding that: Defendant: (1) wrongfully withdrew Dr. McCarthy from the AFHPSP;

  (2) wrongfully separated Dr. McCarthy from the Navy; (3) wrongfully denied Dr. McCarthy’s

  right to discovery; and (4) wrongfully attempted to recoup the cost of AFHPSP from

  Dr. McCarthy.




                                                                                                 6
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 7 of 44 PageID 7




         28.     Furthermore, Dr. McCarthy respectfully requests that this Court enter a

  judgment against Defendant for: (1) actual and statutory damages as a result of Defendant’s

  violation of Section 559.72, Florida Statutes, in accordance with Section 559.77, Florida

  Statutes; (2) reasonable attorneys’ fees and costs incurred as a result of this action in

  accordance with Section 559.77, Florida Statutes; and (3) any such other and further relief as

  this Court deems just and proper.

                                  FACTUAL BACKGROUND

                        Dr. McCarthy’s Background & Military Service

         29.      Dr. McCarthy grew up in a Navy legacy family (his grandfather was a Navy

  WWII veteran; his father is a 1977 graduate of the United States Naval Academy and career

  Navy officer; one uncle is a 1980 graduate of the United States Naval Academy and career

  Navy officer; and another uncle was a naval aviator and former Commanding Officer of Naval

  Station Mayport), and he lived on Navy bases and communities during his childhood.

         30.      Dr. McCarthy spent his early years at Naval Station Subic Bay, Republic of the

  Philippines, while his father served at this overseas post.

         31.      Dr. McCarthy spent his grade school years in Washington D.C. while his father

  served in the Pentagon.

         32.      Dr. McCarthy spent his high school years in Jacksonville Beach while his

  father served at Naval Station Mayport.

         33.      Dr. McCarthy participated in NJROTC while in high school.

         34.      Dr. McCarthy received a Presidential service academy nomination and chose

  to attend the Naval Academy to continue his family service as a career naval officer.



                                                                                              7
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 8 of 44 PageID 8




         35.     Dr. McCarthy was a plebe at the Naval Academy when terrorists attacked the

  United States of America on September 11, 2001, and this event further influenced his desire

  to become a career military officer.

         36.     Dr. McCarthy majored in English and minored in Spanish at the Naval

  Academy while earning a Bachelor of Science Degree in the Class of 2005.

         37.     Dr. McCarthy’s academic and professional performance at the Naval Academy

  was exemplary.

         38.     Dr. McCarthy made the honor roll three (3) semesters, played varsity baseball

  during his first two (2) years, and never received a demerit for improper conduct at the Naval

  Academy.

         39.     After graduation from the Naval Academy, Dr. McCarthy served his first tour

  (2005 - 2007) as a Navy Surface Warfare Officer on USS GETTYSBURG (CG 64)

  homeported at Naval Station Mayport. See LTJG McCarthy Fitness Report dated November 4,

  2007, attached hereto as Exhibit G; LTJG McCarthy Fitness Report dated February 29, 2008,

  attached hereto as Exhibit H.

         40.     Dr. McCarthy was ranked the Number One Division Officer and No. 1 of

  fourteen (14) First Tour Division Officers on USS GETTYSBURG by Commanding Officers

  who subsequently became Admirals. See Exhibits G, H.

         41.     RADM Brown, Dr. McCarthy’s reporting senior, wrote that Lieutenant

  McCarthy “extended to complete an Arabian Gulf Deployment and was my best OOD in the

  Gulf.” See Exhibit H.




                                                                                              8
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 9 of 44 PageID 9




         42.      Dr. McCarthy’s second sea tour (2007 - 2009) was on USS MCCAMPBELL

  (DDG 85), homeported in Yokosuka, Japan. See LTJG McCarthy Fitness Report dated June

  9, 2009, attached hereto as Exhibit I.

         43.      Dr. McCarthy was ranked No. 1 of three (3) highly talented Second Tour

  Division Officers on USS MCCAMPBELL. See Exhibit I.

         44.      Dr. McCarthy’s Commanding Officer stated in his fitness report, “LT

  McCarthy is a talented, motivated officer with boundless potential in any community.” See

  Exhibit I.

         45.      Dr. McCarthy’s third operational tour (2009 - 2011) was as Flag Aide to

  Commander Fourth Fleet, homeported at Naval Station Mayport. See LT McCarthy Fitness

  Report dated May 6, 2011, attached hereto as Exhibit J.

         46.      Dr. McCarthy was ranked No. 1 of seventeen (17) Lieutenants on the

  Commander Fourth Fleet staff. See Exhibit J.

         47.      RADM Guillory, the Fleet Commander, wrote “LT McCarthy has my strongest

  recommendation for early selection to LCDR and command at sea.” See Exhibit J.

         48.      Dr. McCarthy’s active duty service included hazardous duty and prolonged

  deployments in combat theaters, overseas homeport assignment, bilingual language skills, and

  travel to twenty-six (26) countries.

         49.     During his naval service Dr. McCarthy received numerous personal decorations

  and unit awards, including: Navy Commendation Medal; three (3) Navy Achievement Medals;

  Navy Meritorious Unit Commendation; Coast Guard Meritorious Unit Commendation; Global

  War on Terror Expeditionary Medal; National Defense Service Medal; Global War on



                                                                                            9
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 10 of 44 PageID 10




   Terrorism Service Medal; three (3) Sea Service Ribbons; and Expert Marksmanship Rifle and

   Pistol Medal.

           50.     Dr. McCarthy left a promising surface warfare career to pursue medical school

   and follow-on service as a Navy doctor. See Exhibits G, H, I, J.

           51.     Dr. McCarthy departed the Navy in 2011 in pay grade O-3 (Lieutenant) with

   six (6) years and four (4) days of active service, fulfilling his five (5) years of obligated service

   for service academy attendance. See Exhibit B.

                      Dr. McCarthy’s Decision to Serve as a Military Doctor

           52.     From 2011-2013, Dr. McCarthy completed post-baccalaureate pre-medical

   school courses necessary to apply for medical school, took the medical college admission test,

   gained medical and clinical experience and completed medical school applications.

           53.     Dr. McCarthy was accepted by three (3) medical schools. See Acceptance

   Letter to Lake Erie College of Osteopathic Medicine, attached hereto as Exhibit K;

   Acceptance Letter to Philadelphia College of Osteopathic Medicine, attached hereto as

   Exhibit L; Acceptance Letter to Campbell University School of Osteopathic Medicine,

   attached hereto as Exhibit M.

           54.     Dr. McCarthy could have applied earned GI Bill benefits to defray medical

   school tuition costs and pursue a civilian medical career. See GI Bill Entitlement Information

   as of December 1, 2017, attached hereto as Exhibit N.

           55.     Dr. McCarthy did significant research regarding the ability to combine his prior

   service as a surface warfare officer with possible future service as a medical officer in the Navy




                                                                                                     10
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 11 of 44 PageID 11




   for military retirement purposes. See Email to Navy Recruiter Regarding Career Planning

   dated February 19, 2013, attached hereto as Exhibit O.

          56.     Dr. McCarthy sought and received confirmation from an officer recruiter at

   Naval Recruit District Jacksonville that he would get “straight credit for [his] 6 yrs AD [active

   duty] toward retirement.” See Exhibit O.

          57.     Dr. McCarthy chose to accept a lengthy obligated service commitment in the

   Navy and reduction to the rank of Ensign during medical school as required by the AFHPSP

   provisions (promotion to Lieutenant occurs upon graduation), in exchange for scholarship

   benefits because of his desire to be a career naval officer and serve the medical needs of sailors

   and their families, along with his intent to aggregate prior naval service for retirement

   purposes. See Ensign McCarthy Rebuttal Statement dated March 29, 2017, attached hereto as

   Exhibit P.

                               AFHPSP Services Agreement Terms

          58.      In 2013, Dr. McCarthy signed the AFHPSP Services Agreement (the “Services

   Agreement”) at the Naval Recruiting Depot in Jacksonville, Florida. See Services Agreement,

   Exhibit C.

          59.     The primary purpose of the AFHPSP is to meet national defense needs for

   trained medical personnel by providing students with financial assistance in exchange for an

   enforceable commitment to serve on active duty as a medical professionals for a specified

   period of time. See Exhibit C, Preamble.

          60.     Pursuant to the Services Agreement, Dr. McCarthy received four (4) years of

   scholarship benefit in exchange for a service commitment of eight (8) years. See Exhibit C.



                                                                                                  11
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 12 of 44 PageID 12




          61.     The Services Agreement is a seven-page standard contract extended to all

   medical students entering into an agreement to serve in the Armed Forces Medical Corps

   following graduation. See Exhibit C.

          62.     Defendant prepared the AFHPSP Services Agreement and drafted all text

   contained within this contract. See Exhibit C.

          63.     Medical students are free to select any accredited medical school to which they

   are offered admission, and the armed forces plays no role in supervising the scholastic

   requirements and policies of the individual medical schools which prospective military doctors

   attend. See Exhibit C.

          64.     The AFHPSP Services Agreement, read as a whole, explicitly and implicitly

   establishes the medical school as the responsible academic authority for assessing academic

   progression through medical school, along with whether a medical student meets the

   requirements for a medical degree from that medical school. See Exhibit C.

          65.     Paragraph No. 1 of the AFHPSP Services Agreement lists six (6) requirements

   for Dr. McCarthy. See Exhibit C, ¶ 1.

          66.     Only one of these six (6) requirements concerns academic performance in

   medical school, specifically requiring Dr. McCarthy to “[r]emain an active member of the

   AFHPSP while completing all phases of my professional education until I have satisfied all

   requirements for that health professional degree.” See Exhibit C, ¶ 1(d).

          67.     The Services Agreement authorizes Defendant to suspend a student from the

   program for the following three (3) reasons: (1) if a student is dropped by the medical school

   due to deficiencies in conduct or studies; (2) if, for other reasons, a student must repeat an



                                                                                              12
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 13 of 44 PageID 13




   academic period or discontinue his professional education; or (3) if a student refuses to comply

   with or fails to meet the applicable standards of the Navy (including weight, physical fitness

   and medical qualification). See Exhibit C, ¶ 16.

          68.     Paragraph No. 12 of the AFHPSP Services Agreement, which deals specifically

   with performance on national written and practical exams, states:

          Part II of the examination must be taken and passed after completing the
          third-year academic curriculum year but before 15 September of the fourth
          academic curriculum year and results must be provided to the AFHPSP
          Manager by 15 October of the fourth-year. Program participants will have
          their entitlements suspended for first time failure to pass Part I or II of the
          USMLE or COMLEX and be placed in an academic LWOP status. A
          second time failure of the examination or clinical skills examination may
          result in loss of scholarship eligibility.

   See Exhibit C, ¶12.

          69.     Paragraph No. 12 further states that participants must complete all requirements

   for medical licensure at the first available date. See Exhibit C, ¶12.

          70.     Accordingly, the AFHPSP Services Agreement required Dr. McCarthy to do

   two things to meet the academic requirements of the AFHPSP: (1) remain an active member

   of the AFHPSP; and (2) complete all requirements for a medical degree at the first available

   date. See Exhibit C, ¶¶ 1 & 12.

                            Dr. McCarthy’s Matriculation at LECOM

          71.     Dr. McCarthy matriculated at Lake Erie College of Osteopathic Medicine

   (“LECOM”) on July 29, 2013.

          72.     Dr. McCarthy chose to attend LECOM because it produces a significant number

   of military doctors each year (typically thirty (30) or more) and has a faculty sprinkled with

   distinguished military backgrounds, including the LECOM Clinical Dean - COL Anthony


                                                                                                13
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 14 of 44 PageID 14




   Ferretti, MC, USA (Ret.), and COL Warner Farr, MC, USA (Ret.) chief editor of the definitive

   textbook Special Operations Forces Medical Handbook.

          73.       The Navy actively recruits medical students at LECOM, the largest medical

   school in the United States, and during Dr. McCarthy’s first weeks at LECOM, the Navy

   informed his class that eighty-five (85) additional scholarships were available for LECOM

   students wishing to serve as Navy doctors after graduation. See LECOM Financial Aid Email

   Announcing 85 AFHPSP Scholarships dated August 7, 2013, attached hereto as Exhibit Q.

                                      LECOM Requirements

          74.       LECOM has established a very detailed listing of its requirements for medical

   school attendance, mandatory course work and clinical performance, and criteria for the

   attainment of a medical degree. See LECOM Academic Catalog and Student Handbook,

   “Academic Policies and Procedures,” attached hereto as Exhibit R.

          75.       Performance during medical school is critically measured and evaluated every

   semester per the Academic Catalog and Student Handbook. See Exhibit R.

          76.       The Student Promotion and Graduation Committee at LECOM evaluates

   individual scholastic and clinical issues that arise during the course of medical school and

   makes recommendations on student progression and graduation to the Dean for final decision.

   See Exhibit R.

          77.       The range of responses by LECOM for sub-standard performance on medical

   school courses, clinical rotations, or national comprehensive examinations range from

   remedial action to probation, repeat of academic periods, temporary suspension, and being

   dropped from the medical school entirely. See Exhibit R.



                                                                                              14
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 15 of 44 PageID 15




          78.     Evaluation by the Student Promotion and Graduation Committee at LECOM

   allows individual factors impacting each student to be considered and the student’s cumulative

   performance on all medical school evolutions to be fully weighed. See Exhibit R.

          79.     Per LECOM guidelines, failure to pass the objective written and numerically

   scored national comprehensive medical exams taken in the third and fourth year of medical

   school results in suspension from the medical program until the respective test is passed. See

   Exhibit R.

          80.     Per LECOM guidelines, failure to pass COMLEX Level 2 Performance

   Evaluation, the lone subjective practical exam taken in the final year of medical school, may

   or may not lead to academic consequences or progression interruption, and students may be

   permitted to retake the practical test as many as three times at the discretion of the Student

   Promotion and Graduation Committee and LECOM Dean. See Exhibit R.

          81.     Defendant is not included in the LECOM academic performance review

   process, does not make input to the Dean regarding AFHPSP students, and is not involved in

   decisions concerning academic progression or medical degree attainment for military students

   at LECOM. See Exhibit R.

          82.     The LECOM Student Promotion and Graduation Committee and LECOM

   Dean make dozens of academic progression recommendations and decisions on Navy medical

   students every year.

          83.     The fact that Defendant utilizes LECOM for the training of dozens of Navy

   doctors annually, and actively recruits students at LECOM for future Navy service as health




                                                                                              15
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 16 of 44 PageID 16




   professionals, suggests that the Navy understands, adopts and respects the policies utilized at

   LECOM to assess academic progression and degree attainment.

                      Dr. McCarthy’s Academic Performance at LECOM

          84.     Dr. McCarthy completed the first year of medical school satisfactorily and was

   promoted by the LECOM academic advisory group to second year studies.

          85.     Dr. McCarthy completed the second year of medical school satisfactorily and

   was promoted by the LECOM academic advisory group to third year studies.

          86.     During the third year of medical school, Dr. McCarthy completed clinical

   training periods in different specialties of medicine under the watchful eye of the following

   practicing physicians: Dr. Stephen Coppa, Dr. Martha Sheils, Dr. Kinga Porter, Dr. Steven

   Silverman, Dr. John Rioux, Dr. Robert Weaver, Dr. Werther Marciales, Dr. Marco Rabines,

   Dr. Michelle Johnson, Dr. Aaron Sudbury, Dr. Nancy Rockstroh, and CDR Brian Arnold. See

   Request for Remission of Indebtedness dated June 29, 2017, attached hereto as Exhibit S,

   ¶16(A)(3).

          87.     Each of these physicians submitted grades and written evaluations which

   became part of Dr. McCarthy’s performance record.

          88.     During the third year of medical school, Dr. McCarthy successfully completed

   seven (7) required national written tests on his initial attempt: Comprehensive Osteopathic

   Medical Licensing Examination (COMLEX) Level 1, and National Board of Medical

   Examiners Subject Examinations in Family Medicine, Internal Medicine, Surgery, Pediatrics,

   Obstetrics and Gynecology, and Psychiatry.




                                                                                               16
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 17 of 44 PageID 17




          89.     Dr. McCarthy completed the third year of medical school satisfactorily and was

   promoted by the LECOM academic advisory group to fourth year studies.

          90.     During the fourth year of medical school, Dr. McCarthy completed clinical

   training periods under the supervision of the following physicians: Dr. John Moor, Dr. Ronald

   Cirillo, Dr. Donald Snyder, Dr. David Law, Dr. Stephen Coppa, Dr. Martha Sheils, Dr. Robert

   Weaver, CDR Brian King, and CDR Kristian Sanchack. See Exhibit S, ¶16(A)(3).

          91.     Each of these doctors submitted grades and written evaluations which became

   part of Dr. McCarthy’s performance record.

          92.     One highly regarded civilian orthopedic surgeon in Sarasota evaluated

   Dr. McCarthy’s fourth year clinical rotation and described Dr. McCarthy as “...excellent,

   maybe the finest student from any school.” See Dean Ferretti email dated October 25, 2016,

   attached hereto as Exhibit T.

                          COMLEX Level 2 Performance Evaluation

          93.     During the fourth year of medical school Dr. McCarthy completed two (2)

   national examinations: COMLEX Level 2 Cognitive Examination (CE), which is a written

   examination and numerically scored, and COMLEX Level 2 Performance Evaluation (PE)

   (“COMLEX 2 PE”), which is a practical examination scored as pass/fail.

          94.     The National Board of Osteopathic Medical Examiners (NBOME), which

   administers the COMLEX 2 PE, allows up to six (6) attempts to pass the test. See NBOME

   Post-COMLEX 2 PE FAQ Information Bulletin of March 2017, attached hereto as Exhibit U.




                                                                                             17
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 18 of 44 PageID 18




           95.     LECOM permits up to three (3) attempts to pass the COMLEX 2 PE for

   students who are otherwise doing well and progressing through medical school normally. See

   Exhibit R.

           96.     As with all academic performance matters at any medical school, the authority

   to determine the progression of a medical student, and whether a student will be allowed to

   retake a national exam, is properly and exclusively vested in the medical school. See Exhibits

   C, R.

                        Dr. McCarthy’s Performance on COMLEX 2 PE

           97.    After failing the COMLEX 2 PE the first two (2) times he sat for the exam,

   Dr. McCarthy scheduled a retake on February 1, 2017.

           98.    Dr. McCarthy was among dozens of physicians in his LECOM class to

   experience difficulty with the PE exam. See Dean Coty email dated September 20, 2016,

   attached hereto as Exhibit V.

           99.     The authorizations for PE exam retakes by Dr. McCarthy (approved by Dean

   Ferretti after conducting personal meetings with Dr. McCarthy) were consistent with LECOM

   academic policy and carefully considered by the Student Promotion and Graduation

   Committee. See Exhibit R.

           100.    LECOM Dean Ferretti wrote the Navy to inform them that he was confident

   Dr. McCarthy would pass the PE exam on retake, and that he was certain that Dr. McCarthy

   would graduate with his class ready to serve effectively as a military doctor. See Dean Ferretti

   Letter attached hereto as Exhibit W.




                                                                                                18
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 19 of 44 PageID 19




          101.    Dean Ferretti, a career military doctor and Clinical Dean at the largest medical

   school in America, with daily interaction and personal knowledge of Dr. McCarthy’s

   performance record at medical school for more than three (3) years, was the ideal medical

   professional to render this judgment.

          102.    Dean Ferretti has been entrusted by the military to make similar judgments on

   medical school progression, and the academic and clinical performance of military doctors,

   both as a Dean and as an Army orthopedic surgeon.

          103.    Dr. McCarthy sat for the COMLEX 2 PE on February 1, 2017.

          104.    While waiting for the score on his third attempt, Defendant notified

   Dr. McCarthy that Defendant was considering his honorable discharge from the Navy Reserve

   as a result of his failure to pass the COMPLEX 2 PE. See Naval Reserve Status Letter dated

   February 9, 2017, attached hereto as Exhibit X. Defendant also informed Dr. McCarthy that

   he could submit a rebuttal no later than March 10, 2017. See Exhibit X.

          105.    On March 6, 2017, Dr. McCarthy submitted a request for an extension on his

   rebuttal as he was awaiting the results of his retake of the COMLEX 2 PE and wanted

   Defendant to have this information before making a decision on his Navy Reserve status. See

   Rebuttal Statement Extension Request dated March 6, 2017, attached hereto as Exhibit Y.

          106.    Defendant granted Dr. McCarthy an extension to submit his rebuttal request

   until April 7, 2017. See Exhibit Y.

          107.    Dr. McCarthy was notified that he passed the COMLEX 2 PE on retake and he

   submitted his rebuttal on March 29, 2017 containing this information and requesting to be




                                                                                               19
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 20 of 44 PageID 20




   retained in the AFHPSP and a commission in the Medical Corps. See Rebuttal Statement dated

   March 29, 2017, attached hereto as Exhibit Z.

          108.    In his Rebuttal Statement, Dr. McCarthy provided an explanation for his

   medical school class’ historically low pass rate – the lack of continuity created by faculty

   turnover. Dr. McCarthy explained the measures he took to adequately prepare for the re-take,

   both those required by the school and those undertaken on his own volition.

          109.    In his Rebuttal Statement, Dr. McCarthy highlighted his achievements in

   medical school and prior Navy service and emphasized his desire to serve his country as a

   Naval officer and Navy doctor.

          110.    Dr. McCarthy continued the uninterrupted progression to earning his medical

   degree on time and in good standing with his classmates.

                           Summary of Medical School Performance

          111.    In total Dr. McCarthy successfully completed nine (9) national board exams

   required for graduation at LECOM (which total thirty-seven (37) hours of actual testing, and

   thousands of hours of pre-test preparation), and he passed all medical courses taken at

   LECOM. See Exhibit D.

          112.    Dr. McCarthy completed twenty (20) civilian medicine rotations and was

   closely observed by eighteen (18) civilian and military physicians.

          113.    Dr. McCarthy completed three (3) Navy medicine rotations during his four (4)

   years at medical school, and he was closely observed by dozens of Navy doctors and resident

   physicians while performing these rotations.




                                                                                            20
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 21 of 44 PageID 21




          114.     Dr. McCarthy’s military medicine rotations were performed at Naval Air

   Station Jacksonville, Florida and Naval Medical Center Portsmouth, Virginia, the two (2)

   largest Navy medical facilities on the east coast.

          115.     During these military medicine clinical performance periods, Dr. McCarthy

   rotated with different Navy doctors and resident physicians each day, allowing widespread

   observation and evaluation of his performance.

          116.     After thorough observation of Dr. McCarthy’s medical skills and performance

   and his military bearing and character, the Navy selected him in December 2017, the middle

   of his senior year, for his first choice for internship training - Internal Medicine at Naval

   Medical Center Portsmouth. See “Welcome to the Internal Medicine Program at NMCP”

   Email dated December 16, 2016, attached hereto as Exhibit aa.

          117.     During his fourth year of medical school LECOM Dean Ferretti informed the

   Navy that Dr. McCarthy “will remain on time for graduation with his class and be available

   for postgraduate medicine programs.” See Exhibit W.

          118.    Dr. McCarthy’s grades during his last two (2) years of medical school consisted

   of 16 A’s, 7 B’s, and 1 C. See Exhibit bb, ¶16(A)(3))

          119.     Dr. McCarthy was never suspended or delayed in his academic progression

   during his four (4) years of training at LECOM, and at all times the academic review committee

   and Dean Ferretti expected him to graduate with his class. See Exhibit W.

                       First Notification of Discharge from Navy Reserve

          120.    By the end of May 2017, Dr. McCarthy had successfully completed all

   substantive requirements for a medical degree from LECOM while an active member of the



                                                                                              21
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 22 of 44 PageID 22




   AFHPSP, and he was awaiting Navy orders to residency training (prior to that time, Dr.

   McCarthy had received several messages which indicated his orders to active duty would be

   available in April 2017 and that he was slated for promotion to Lieutenant upon graduation

   from LECOM). See Dr. John Kalata Letter dated August 15, 2018, attached hereto as Exhibit

   cc; Bureau of Medicine message dated February 6, 2017 regarding Important Navy Graduation

   Information attached hereto as Exhibit dd; Promotion from ENS to LT Email dated February

   15, 2017, attached hereto as Exhibit ee; Intern Orientation Calendar Email dated April 4, 2017,

   attached hereto as Exhibit ff.

          121.      On May 31, 2017 (four (4) days before LECOM graduation) the Tampa Bay

   Newswire published a media story reporting LECOM graduating class of 2017 included Navy

   Lt. John McCarthy. See Tampa Bay Newswire Article dated May 31, 2017, attached hereto

   as Exhibit gg.

          122.      On June 2, 2017 Dr. McCarthy received an email from Naval Medical Center

   Portsmouth, Virginia suggesting he would be assigned to that command upon graduation. See

   Naval Medical Center Portsmouth Email dated June 2, 2017, attached hereto as Exhibit hh.

          123.      Later that day (two (2) days before the graduation ceremony), and after

   completion of his academic requirements and repeated inquiries to Defendant from

   Dr. McCarthy in April and May 2017 regarding his future Navy assignment, Dr. McCarthy

   received a terse email from a civilian desk officer in the Navy Personnel office stating that his

   rebuttal had been disapproved and that Defendant would be discharging him from the Navy

   Reserve effective that day. See Exhibit ii, E-mail dated June 2, 2017 from Jill. M. Cord and

   Exhibit jj, NPC, Pers-911 Letter dated June 2, 2017 from D.K. Ponds.



                                                                                                 22
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 23 of 44 PageID 23




          124.   Defendant’s email failed to acknowledge that Dr. McCarthy was two (2) days

   away from receiving a medical degree while an active member of the AFHPSP in full

   satisfaction of the AFHPSP Services Agreement.

          125.   Defendant’s email failed to explain the grounds for Dr. McCarthy’s involuntary

   separation and failed to acknowledge that Dr. McCarthy had completed six (6) years of prior

   active duty service deserving of due process rights prior to involuntary separation from the

   Navy. See Exhibits ii. jj.; Title 10 U.S.C. § 12683.

                                      LECOM Graduation

      126.       The LECOM graduating program for the Class of 2017 reported that John

   Daniel McCarthy would receive a medical degree and serve as a doctor in the Navy. See

   LECOM Bradenton Graduation Program of June 4, 2017, attached hereto as Exhibit kk.

      127.        Dr. McCarthy completed all medical school and military requirements

   mandated by the AFHPSP Services Agreement, and he received his medical degree in good

   standing and on time with his entering class at the LECOM graduation ceremony on June 4,

   2017. See Exhibits D, kk.

      128.        Dr. McCarthy was one of seventeen (17) graduating members of his class

   attending LECOM Bradenton campus under the AFHPSP, representing all branches of the

   Department of Defense, and he was recognized accordingly during a special tribute to the

   armed forces. See Exhibit kk.

                               Discharge from the Navy Reserve

          129.    On June 8, 2017, four (4) days after graduation, Dr. McCarthy received an

   official written correspondence from Defendant stating that Defendant had reviewed



                                                                                            23
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 24 of 44 PageID 24




   Dr. McCarthy’s rebuttal and authorized his separation from the Navy Reserve. Accordingly,

   Defendant honorably discharged Dr. McCarthy from the Navy Reserve effective June 2, 2017.

   See Exhibit jj.

          130.       Defendant’s correspondence noted that the deadline for submission of a

   remission of debt request was July 7, 2017. See Exhibit jj.

          131.       Defendant’s correspondence failed to acknowledge that Dr. McCarthy attained

   a medical degree while an active member of the AFHPSP, and graduated as a qualified medical

   doctor, in full satisfaction of the AFHPSP Services Agreement. See Exhibits C, D.

          132.       Defendant’s correspondence failed to explain the grounds for Dr. McCarthy’s

   involuntary separation and failed to acknowledge that Dr. McCarthy had six (6) years of prior

   active duty service deserving of due process rights prior to involuntary separation from the

   Navy. See Exhibits ii, jj; Title 10 U.S.C. § 12683.

          133.       Defendant’s own written instruction, Secretary of the Navy Instruction

   1920.6C, provides an officer that is in the process of being discharged, with the right to

   discovery.

          134.       The Navy’s discovery rule is designed to provide the affected officer with the

   opportunity to properly defend him or herself.

          135.       Dr. McCarthy requested discovery pursuant to SECNAVINSTR 1920.6C.

          136.       Defendant never provided discovery to Dr. McCarthy.

                      Navy’s Demand for Recoupment of Medical School Costs

          137.       On June 29, 2017, Dr. McCarthy submitted a detailed Remission of

   Indebtedness Request to Defendant, which provided a full chronology of events in question



                                                                                                24
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 25 of 44 PageID 25




   and challenged the legality of Defendant’s actions. See Request for Remission of Indebtedness

   dated June 29, 2017, attached hereto as Exhibit S.

          138.      On July 6, 2018, more than a year after Dr. McCarthy submitted his Request

   for Remission of Indebtedness, Dr. McCarthy received an official correspondence from

   Defendant denying Dr. McCarthy’s request to cancel recoupment of educational funds

   expended on his behalf while in the AFHPSP. See Navy Disapproval of Remission Request

   Letter dated July 6, 2018, attached hereto as Exhibit ll.

          139.      Defendant explained that Dr. McCarthy had been separated for academic

   reasons that were not due to his misconduct. See Exhibit ll. Defendant specifically stated,

   “due to academic issues, you were unable to perform the agreed-upon active duty service. As

   a result, repayment is required.” See Exhibit ll.

          140.      Defendant noted that a recoupment demand for $251,194.41 would follow and

   offered an alternative to loan repayment – specifically, for Dr. McCarthy to complete his

   obligation to Defendant as a Navy civilian physician at one of its facilities once he graduated

   from medical school and was licensed. See Exhibit ll.

          141.      Defendant issued a debt statement on August 28, 2018 that demands full

   payment from Dr. McCarthy in the amount of $251,194.41. Defendant advised Dr. McCarthy

   that, alternatively, he can submit the first installment of $7,085.72 by September 28, 2018,

   which includes interest, and begin making monthly payments thereafter for the next ten years.

   See Exhibit F.

                       Dr. McCarthy’s Performance in Residency Program




                                                                                               25
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 26 of 44 PageID 26




          142.    Defendant’s action to involuntarily separate Dr. McCarthy from the Navy

   two (2) days before he successfully graduated from a demanding four-year course of study in

   medical school had significant adverse financial, personal and professional consequences.

          143.     The timing of Defendant’s action severely prejudiced Dr. McCarthy’s

   opportunities for Osteopathic Residency training programs -- a critical step in the progression

   of an osteopathic doctor.

          144.    As a result of Defendant’s action to involuntarily separate Dr. McCarthy from

   the Navy, Dr. McCarthy was unable to attend the internal medicine residency program at

   Portsmouth Naval Medical Center (which he pursued and for which he was selected), leaving

   him with few alternative civilian residency options. See Exhibit aa.

          145.     Fortunately, the medical faculty at LECOM thought so highly of Dr. McCarthy

   that they immediately offered him a family medicine slot at their flagship hospital, Millcreek

   Community Hospital in Erie, Pennsylvania.

          146.     Dr. McCarthy had to hastily hire a realtor to place his house on the market,

   relocate his family to distant Erie, Pennsylvania, and start residency training at a hospital and

   community he had never visited.

          147.     Dr. McCarthy lost significant wages over the residency period compared to the

   military pay he expected to receive.

          148.     Despite Dr. McCarthy’s short-notice transition to a residency program in

   Pennsylvania he was unfamiliar with, and the prejudicial impact of the Navy publicly labeling

   Dr. McCarthy as deficient in studies at medical school, he has excelled in residency training at

   Millcreek Community Hospital.



                                                                                                 26
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 27 of 44 PageID 27




          149.    Six (6) weeks after starting this civilian residency training, Dr McCarthy was

   selected as the Chief Intern Physician from among the twenty (20) doctors starting residency

   programs at Millcreek Community Hospital in 2017.             See Email Announcement of

   Dr. McCarthy as Chief Intern Physician dated August 17, 2017, attached hereto as Exhibit

   mm.

          150.    Dr. McCarthy also enrolled in a Master’s Degree Program in Health Sciences

   and made straight As in all masters level courses. See Masters in Health Services

   Administration Grade Report, attached hereto as Exhibit nn.

          151.    Dr. McCarthy sat for the third and final national licensure examination

   (COMLEX 3) and passed on first sitting with the impressive score of 581 (passing score 350)

   which is above the mean for all osteopathic doctors in residency programs around the nation.

   See COMLEX Level 3 Score Report, attached hereto as Exhibit oo.

          152.    Dr. McCarthy also sat for the Family Medicine In-Service Examination, taken

   by all Osteopathic Family Medicine residents in the country, and scored in the top third of his

   peers. See ACOFP In-Service Examination 2017 Score Report, attached hereto as Exhibit pp.

          153.    Dr. McCarthy was selected the Outstanding Resident for the Quarter in

   September 2018 by vote of the Family Medicine Faculty at Millcreek Community Hospital.

   See Family Medicine Resident of the Quarter Certificate dated September 6, 2018, attached

   hereto as Exhibit qq.

          154.    Dr. John Kalata, the Director of Medical Education and Family Medicine

   Residency Director at LECOM Health-Millcreek Community Hospital reports that

   Dr. McCarthy is an exceptional resident and fine physician, who is “ahead of the curve”



                                                                                               27
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 28 of 44 PageID 28




   relative to his peer group of doctors. See Dr. John Kalata Letter dated August 15, 2018,

   attached hereto as Exhibit cc.

          155.    Dr. McCarthy’s performance in residency training following graduation from

   medical school reconfirms that he was not academically deficient in medical school.

              Dr. McCarthy Fully Complied With AFHPSP Services Agreement

          156.    Dr. McCarthy met all of the requirements contained in the AFHPSP Services

   Agreement.

          157.    Dr. McCarthy earned his diploma from LECOM on June 4, 2017, satisfying the

   AFHPSP Services Agreement requirement to complete all phases of his professional

   education. See Exhibit D.

          158.    Furthermore, Dr. McCarthy graduated on time, with his class and in good

   standing. LECOM never deemed Dr. McCarthy academically deficient, and Dr. McCarthy

   progressed through each difficult academic hurdle encountered during his four-year course of

   study without any repeats of academic periods. See Exhibit D; Exhibit R.

          159.    Dr. McCarthy was at all times an active member of AFHPSP receiving full

   program benefits and pay as a member of the Naval Reserves, from the day he entered medical

   school until the day he graduated on June 4, 2017. See Leave Earnings Statement dated June

   15, 2017, attached hereto as Exhibit rr.

          160.    Dr. McCarthy met all conduct, character, medical, physical fitness, weight

   standards, and requirements for active duty service at sea or shore-based facilities in the

   United States or abroad, and he was fully ready to complete his obligated service commitment

   to the Navy following graduation from medical school.



                                                                                            28
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 29 of 44 PageID 29




          161.     Dr. McCarthy served forty-five (45) days of active duty naval service during

   each year he was in the AFHPSP, and when not ordered to active duty he was a member of the

   Navy Reserve. See Exhibit C.

          162.     Dr. McCarthy took all steps to attain a spot in a residency program, including

   scrambling at the last-minute to arrange residency training at LECOM-Health Millcreek

   Community Hospital in Erie, Pennsylvania.

                                          BCNR Petition

          163.     Paragraph No. 20 of the AFHPSP Services Agreement requires exhaustion of

   administrative remedies through the United States Navy Board for the Correction of Military

   Records (BCNR) should a dispute arise over the terms and conditions of the AFHPSP. See

   Exhibit C.

          164.     Dr. McCarthy submitted a BCNR petition on September 13, 2018 (the “BCNR

   Petition”). See Exhibit C; BCNR Petition DD 149 submitted September 13, 2018, attached

   hereto as Exhibit ss.

          165.     The BCNR Petition seeks appropriate corrections to Dr. McCarthy’s military

   record to bar the Navy’s improper attempt to recoup the costs of the AFHPSP scholarship, and

   reimburse Dr. McCarthy for his lost career benefits, including lost wages, loss of creditable

   service toward retirement, loss of medical and insurance benefits, emotional distress, injury to

   professional reputation, and loss of professional opportunities. See Exhibit ss.

                Defendant Wrongfully Withdrew Dr. McCarthy from the AFHPSP

          166.     Paragraph No. 16 of the AFHPSP Services Agreement addresses suspension

   from the AFHPSP and gives Defendant the authority to suspend a student for the following



                                                                                                29
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 30 of 44 PageID 30




   three reasons: (1) if a student is dropped by his professional school due to deficiencies in

   conduct or studies; (2) if, for other reasons, a student must repeat an academic period or

   discontinue his professional education; or (3) if a student refuses to comply with or fails to

   meet the applicable standards of the Navy (including weight, physical fitness and medical

   qualification). See Exhibit C, ¶ 1 .

           167.   In July 2018, Defendant communicated to Dr. McCarthy that it had withdrawn

   Dr. McCarthy from AFHPSP for academic reasons that were not due to his misconduct. See

   Exhibit ll.

           168.   Defendant specifically noted, “due to academic issues, you were unable to

   perform the agreed-upon active duty service. As a result, repayment is required.” See

   Exhibit ll.

           169.   Defendant’s response to Dr. McCarthy contains the blatant mistruth that he was

   “unable to perform the agreed-upon active duty service.” See Exhibit ll.

           170.   Defendant knew Dr. McCarthy had a medical degree and was at all times ready,

   eager and able to perform the active duty service obligations exactly as outlined in the AFHPSP

   Services Agreement. See Exhibit P.

           171.   Defendant also knew that Dr. McCarthy had a superlative performance record

   as a midshipman and officer which left no doubt about his ability to perform assigned duties

   in an outstanding fashion, or his commitment and dedication to a naval career. See Exhibits

   G, H, I, J.




                                                                                               30
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 31 of 44 PageID 31




          172.    LECOM, the “professional school” in the case of Dr. McCarthy, maintained

   exclusive authority to drop Dr. McCarthy from medical school for a deficiency in studies

   pursuant to the AFHPSP Services Agreement. See Exhibit C, ¶16.

          173.    The AFHPSP Services Agreement provides no independent authority for

   Defendant to withdraw Dr. McCarthy from medical school or overrule medical school

   determinations regarding a student’s progression, suspension, discontinuation or degree

   attainment.

          174.    Paragraph 12 of the AFHPSP Services Agreement, which deals specifically

   with performance on national written and practical exams, simply states that a second time

   failure of the examination may result in loss of scholarship eligibility. See Exhibit C, ¶12.

          175.    Given the obligation for all AFHPSP participants to complete all requirements

   for medical licensure at the first available date, this consequence is likely reserved for those

   students whose medical school progression is negatively impacted by their failure to pass the

   examination. See Exhibit C, ¶12.

          176.    LECOM never found Dr. McCarthy deficient in studies of conduct. Even after

   two (2) failed attempts at the COMLEX 2 PE, LECOM Dean Ferretti wrote to Defendant and

   stated he was confident Dr. McCarthy would pass the PE exam on retake and was certain

   Dr. McCarthy would graduate with his class ready to serve effectively as a military doctor.

   See Exhibit W.

          177.    Dr. McCarthy passed the COMLEX 2 PE on his third attempt and proceeded to

   obtain his medical degree without any break in progression.




                                                                                                   31
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 32 of 44 PageID 32




          178.    Despite Dr. McCarthy’s performance of all obligations contained in the

   AFHPSP Services Agreement, Defendant breached the AFHPSP by withdrawing him from the

   AFHPSP for no justifiable reason and then demanding recoupment of medical school costs for

   which it had agreed to pay pursuant to the AFHPSP Services Agreement.

   Defendant’s Offer for Dr. McCarthy to work as Civilian Doctor Contradicts its Finding
                       that Dr. McCarthy was Academically-Deficient

          179.    Despite stating that he was separated from the Navy for “academic reasons” or

   “academic issues”, Defendant offered Dr. McCarthy the opportunity to work for the Navy as

   a civilian doctor for the same period in which he would have been required to serve had he not

   been involuntarily separated by the Navy after medical school. See Exhibit ll.

          180.    Defendant’s offer does not explain how Dr. McCarthy, deemed unqualified to

   serve as a military doctor due to academic deficiencies only months before, was now qualified

   to serve as a civilian doctor in the Navy. See Exhibit ll.

          181.    The professional and academic standards and qualifications for military and

   civilian physicians in the Navy are identical.

          182.    Paragraph No. 18 of the AFHPSP Services Agreement permits the Navy to

   transfer the service requirement from active duty to civilian service if the student suffers a

   physical disability while in medical school. See Exhibit C, ¶18.

          183.    Defendant’s offer to Dr. McCarthy to serve as a civilian doctor in the Navy

   tacitly and inherently admits that Dr. McCarthy is a qualified and capable physician able to

   perform as a Navy doctor. See Exhibit ll.




                                                                                              32
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 33 of 44 PageID 33




          184.    Defendant’s offer to Dr. McCarthy to serve as a civilian doctor in the Navy

   implies that Dr. McCarthy progressed appropriately at medical school, was not deficient in his

   studies at medical school, and possesses the medical acumen to be a successful Navy doctor.

          185.    Defendant’s offer to Dr. McCarthy to serve as a civilian doctor is essentially a

   request for Dr. McCarthy to serve as a Navy doctor in the same capacity as a military medical

   officer, minus the significant military benefits and pension opportunities owed to him.

               Defendant’s Involuntary Separation from the Navy Was Wrongful

          186.    Along with being wrongfully withdrawn from AFHPSP despite full compliance

   with the terms of the AFHPSP Services Agreement, Dr. McCarthy was also summarily

   discharged from the Navy without due process or cause, effectively wiping out his six (6) years

   of prior active duty service as a naval officer.

          187.    Federal law states that an officer in the Reserves who has at least five (5) years

   of service as a commissioned officer may not be separated from that component without his

   consent, the approved recommendation from a Board of Officers convened by the Secretary,

   or at the direction of a court-martial. See Title 10 U.S.C. §12683.

          188.    Dr. McCarthy did not consent to separation from the Navy Reserves.

          189.    A Board of Officers convened by the Secretary of the Navy did not review

   Dr. McCarthy’s separation from the Navy Reserves.

          190.    Dr. McCarthy’s separation from the Navy Reserves was not directed by a court-

   martial.

          191.    Accordingly, Defendant violated federal law when it involuntarily separated

   Dr. McCarthy from the Navy Reserves.



                                                                                                 33
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 34 of 44 PageID 34




          192.      Dr. McCarthy’s involuntary separation from the Navy Reserves was not the

   result of an administrative oversight where the Navy HPSP Program Director acknowledged

   Dr. McCarthy’s six (6) years of prior service in the Navy prior to his graduation from LECOM.

   See Navy Acknowledgement of Prior Service Email dated November 14, 2016, attached hereto

   as Exhibit tt. Rather, Defendant knowingly violated federal law regarding the involuntary

   separation of a non-probationary officer.

          193.      As a result of Defendant’s wrongful actions, Dr. McCarthy has suffered

   significant personal, financial, and professional hardships, including loss of accrued retirement

   benefits, lost wages, loss of medical and dental benefits for his family, relocation expenses,

   emotional distress, and prejudicial impact to his professional reputation and future medical

   opportunities.

                Defendant’s Attempt to Recoup Cost of Medical School Is Improper

          194.      In exchange for Dr. McCarthy’s successful completion of the AFHPSP and

   subsequent service commitment, Defendant agreed to cover the costs related to medical school.

          195.      Defendant’s demand that Dr. McCarthy pay for the costs related to his medical

   school attendance is improper where Dr. McCarthy fully performed his obligations related to

   the AFHPSP and was ready, willing and qualified to begin his service commitment as a Navy

   doctor when he became a licensed medical doctor in June 2017. See Exhibit C; Exhibit D;

   Exhibit E.

          196.      Per applicable Navy regulations, “[w]here failure to complete obligated service

   is the result of action not initiated by the Government, the member will reimburse the




                                                                                                 34
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 35 of 44 PageID 35




   Government for all tuition and other education costs incurred...” See OPNAVINST 1520.39

   AFHPSP Policies and Procedures, attached hereto as Exhibit uu.

          197.      In this instance, Dr. McCarthy’s inability to complete the obligated service

   commitment was a direct result of action initiated by the Government to involuntary discharge

   him without cause or due process, and not as a result of any other action.

          198.      Dr. McCarthy submitted a detailed Remission of Indebtedness Request to

   Defendant on June 29, 2017 that provided a full chronology of events in question and

   challenged the legality of Defendant’s action. See Exhibit S.

          199.      Defendant denied such request and improperly has demanded that

   Dr. McCarthy make full payment for in the amount of $251,194.41, even though Dr. McCarthy

   fulfilled all elements of the AFHPSP contract and was fully committed to completing his career

   as a Navy medical officer. See Exhibit F.

                      Defendant’s Attempt to Recoup Cost of Medical School
                      Violated the Florida Consumer Collection Practices Act

          200.      In response to the letter Dr. McCarthy received from Defendant on August 28,

   2018, see Exhibit F, Abel Bean Law sent DFAS a letter on September 13, 2018, notifying

   Defendant that Abel Bean Law represents Dr. McCarthy and requesting that Defendant direct

   all future communication regarding Dr. McCarthy’s alleged debt to Abel Bean Law’s attention.

   See Correspondence from Abel Bean Law to DFAS dated September 13, 2018, attached hereto

   as Exhibit vv.

          201.      In spite of this request, Defendant contacted Dr. McCarthy directly when it sent

   him a Final Notice regarding his indebtedness on September 28, 2018. See DFAS Final Notice,

   attached hereto as Exhibit ww.


                                                                                                 35
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 36 of 44 PageID 36




          202.    The Florida Consumer Collection Practices Act, Florida Statutes §559.55 et

   seq. (“FCCPA”) prohibits persons from communicating directly with debtors when they know

   that attorneys represent such debtors and they have knowledge of such attorneys’ name and

   address. See §559.72(18), Fla. Stat. (2018).

          203.    Because Defendant sent Dr. McCarthy the Final Notice after learning that Abel

   Bean Law represents Dr. McCarthy, Defendant’s most recent attempt to recoup the cost of

   medical school violates the FCCPA.

                       COUNT I - DECLARATORY JUDGMENT
                 REGARDING WRONGFUL WITHDRAWAL FROM AFHPSP

          204.    Dr. McCarthy repeats and realleges Paragraph Nos. 1 through 203 and

   incorporates them by reference herein.

          205.    Defendant’s withdrawal of Dr. McCarthy from the AFHPSP was wrongful

   where Defendant had no statutory, regulatory or contractual authority to trump the

   determination of an accredited medical school regarding the qualifications for a medical degree

   for those military students participating in the AFHPSP.

          206.    With respect to academic performance, Defendant could only suspend

   Dr. McCarthy if LECOM found Dr. McCarthy deficient in studies or conduct – and LECOM

   made no such finding. See Exhibit C, ¶16.

          207.    Rather than finding him deficient in studies as Defendant claims, LECOM

   awarded Dr. McCarthy a medical degree and subsequently selected him for a position of

   leadership over interns across all residency programs at their flagship hospital. See Exhibit kk.




                                                                                                 36
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 37 of 44 PageID 37




          208.    LECOM, not Defendant, had the best and singular authority to determine if

   Dr. McCarthy was deficient in studies while progressing through the medical curriculum it has

   established for medical students.

          209.    The military services have entrusted LECOM to train and assess hundreds of

   prospective military doctors since they began enrolling medical students in the AFHPSP

   program. See Exhibit xx.

          210.    The fact that LECOM is a large civilian feeder program for military doctors in

   the armed forces is prima facie evidence of Defendant’s confidence in LECOM to train,

   monitor, mentor and evaluate future military doctors.

          211.    Defendant made little effort to accurately review the medical acumen of Dr.

   McCarthy before making an assessment he was academically deficient despite his attainment

   of a medical degree--a professional judgment it had no authority to second guess under the

   AFHPSP Services Agreement. See Exhibits C, D, R.

          212.    Had Defendant undertaken a fair and comprehensive review of the academic

   performance of Dr. McCarthy, he would have solicited greater input from LECOM Dean

   Dr. Anthony Ferretti, LECOM professors, civilian doctors and Navy medical officers that

   trained Dr. McCarthy during his four (4) years of medical school.

          213.    The Navy doctors who observed Dr. McCarthy during his active duty clinical

   windows under the AFHPSP would not have recommended him for an internal medicine

   residency slot at Portsmouth Naval Hospital (serves Norfolk Naval Station - the largest Navy

   base in the world) if his medical skills and knowledge were deficient.




                                                                                             37
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 38 of 44 PageID 38




          214.     All of these positive indicators of Dr. McCarthy’s medical skills were available

   to Defendant when it stripped him of the naval medical officer opportunity he had worked

   much of his adult life to acquire.

          215.     Defendant undertook no separate review process to assess Dr. McCarthy’s

   academic performance at LECOM, nor explained in any official correspondence what it

   perceived as legal grounds to conclude that despite attaining a degree and being a licensed

   physician, Dr. McCarthy failed to progress at medical school and was deficient in his studies.

          216.     Although Dr. McCarthy completed all terms of the AFHPSP while an active

   member of the program and completed all substantive requirements for his medical degree,

   Defendant wrongfully withdrew him from AFHPSP by email on the eve of graduation and

   involuntarily separated Dr. McCarthy from the Navy Reserve. See Exhibits ii; COMNA

   VPERSCOM Letter 1920 dated June 2, 2017, attached hereto as Exhibit jj.

          217.     These actions directly contradicted a Navy message sent to Dr. McCarthy

   earlier on the same day that contained reporting instructions for Portsmouth Naval Hospital on

   Monday June 5, 2017, and numerous other Navy messages previously sent to Dr. McCarthy

   which indicated his orders to active duty would be available in April 2017 and that he would

   be promoted to Lieutenant upon graduation from LECOM. See Exhibits dd and ee.

          218.     Defendant’s action to withdraw Dr. McCarthy from the AFHPSP for alleged

   academic deficiency disregards LECOM accreditation and institutional independence to make

   such determinations, and it unjustly slanders Dr. McCarthy as being deficient as a health

   professional.




                                                                                                38
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 39 of 44 PageID 39




          219.    This is an actual case or controversy in which Dr. McCarthy’s rights and

   liabilities are in question. Dr. McCarthy respectfully requests a declaratory judgment to

   adjudicate the adverse interests of the parties.

                    COUNT II – DECLARATORY JUDGMENT
         REGARDING INVOLUNTARY SEPARATION FROM NAVY RESERVES

          220.    Dr. McCarthy repeats and realleges Paragraph Nos. 1 through 203 and

   incorporates them by reference herein.

          221.    When Defendant wrongfully dropped Dr. McCarthy from the AFHPSP in

   breach of contract, Defendant also involuntarily separated him from the Navy and stripped him

   of the value of six years of creditable active service for military retirement services. See

   Exhibits C, D, yy.zz.

          222.    Defendant had no legal, contractual or regulatory authority to involuntary

   separate Dr. McCarthy from the Navy under the circumstances.

          223.    In fact, Dr. McCarthy’s fourteen (14) years of Navy service in active and

   reserve capacities qualified him for statutory due process rights specifically designed to protect

   military personnel from involuntary separation. See 10 U.S.C. § 12683.

          224.    In spite of this statutory protection, Defendant blatantly failed to comply with

   such federal law when it ordered the involuntary separation of Dr. McCarthy from the Navy

   without due process.

          225.    Specifically, Defendant did not obtain Dr. McCarthy’s consent for his

   separation; a Board of Officers convened by the Secretary of the Navy did not review Dr.

   McCarthy’s separation from the Navy Reserves; and Dr. McCarthy’s separation from the Navy

   Reserves was not directed by a court-martial.


                                                                                                  39
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 40 of 44 PageID 40




          226.    Defendant’s involuntary separation of Dr. McCarthy without due process or

   cause, ordered in blatant disregard of federal law, caused Dr. McCarthy damages for lost

   wages, loss of military benefits, loss of medical and dental benefits, loss of significant pension

   benefits, and loss of the opportunity to promote to higher military rank and pay.

          227.    Defendant’s wrongful separation of Dr. McCarthy from the Navy Reserves also

   caused harm to his professional reputation, loss of professional medical opportunities, and the

   infliction of emotional distress.

          228.    This is an actual case or controversy in which Dr. McCarthy’s rights and

   liabilities are in question. Dr. McCarthy respectfully requests a declaratory judgment to

   adjudicate the adverse interests of the parties.

                        COUNT III – DECLARATORY JUDGMENT
                      FAILURE TO PROVIDE WRITTEN DISCOVERY

          229.    Dr. McCarthy repeats and realleges paragraph Nos. 1 through 203 and

   incorporates them by reference herein.

          230.     Dr. McCarthy, pursuant to SECNAV INST 1920.6C, requested Defendant

   provide Dr. McCarthy with written discovery regarding his adversarial proceeding.

          231.    Defendant wrongfully violated the Navy’s own written discovery rule by failing

   to provide said requested discovery to Dr. McCarthy.

          232.    This is an actual case or controversy in which Dr. McCarthy’s rights and

   liabilities are in question. Dr. McCarthy respectfully requests a declaratory judgment to

   adjudicate the adverse interests of the parties.

                    COUNT IV – DECLARATORY JUDGMENT
             IMPROPER ATTEMPT TO RECOUP MEDICAL SCHOOL COST



                                                                                                  40
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 41 of 44 PageID 41




          233.     Dr. McCarthy repeats and realleges paragraph Nos. 1 through 203 and

   incorporates them by reference herein.

          234.     Dr. McCarthy completed all medical school and military requirements

   mandated by the AFHPSP Services Agreement, and he attained a medical degree in good

   standing and on time with his entering class on June 4, 2017. See Exhibit D.

          235.     In spite of Dr. McCarthy’s notable academic performance and compliance with

   the AFHPSP Services Agreement, Defendant withdrew Dr. McCarthy from the AFHPSP and

   involuntarily separated Dr. McCarthy from the Navy Reserves.

          236.     After declining the service of Dr. McCarthy, a medical school graduate and

   licensed doctor with significant Navy experience eager to continue his Navy career as a

   medical officer, Defendant demanded recoupment of medical school costs expended under the

   AFHPSP Services Agreement. See Exhibits D; Medical Training License, State of

   Pennsylvania, attached hereto as Exhibit E.

          237.     This demand is improper where Dr. McCarthy fully performed under the

   AFHPSP Services Agreement and was unable to complete his active duty commitment to

   Defendant through no fault of his own.

          238.     Accordingly, there is no proper basis for Defendant’s recoupment demand from

   Dr. McCarthy.

          239.     This is an actual case or controversy in which Dr. McCarthy’s rights and

   liabilities are in question. Dr. McCarthy respectfully requests a declaratory judgment to

   adjudicate the adverse interests of the parties.

                              COUNT V –
         BREACH OF FLORIDA CONSUMER COLLECTION PRACTICES ACT


                                                                                            41
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 42 of 44 PageID 42




                                  (violation of §559.72, Fla. Stat.)

          240.    Dr. McCarthy repeats and realleges Paragraph Nos. 1 through 203 and

   incorporates them by reference herein.

          241.    Defendant is a “person” attempting to collect a consumer debt within the

   meaning of the FCCPA.

          242.    Abel Bean Law sent Defendant a letter on September 13, 2018, advising

   Defendant that Abel Bean Law represents Dr. McCarthy and requesting Defendant to direct all

   future communication regarding Dr. McCarthy’s alleged indebtedness to Abel Bean Law.

          243.    In spite of its knowledge that Abel Bean Law represented Dr. McCarthy,

   Defendant sent Dr. McCarthy the Final Notice regarding his alleged indebtedness on

   September 28, 2018.

          244.    By communicating directly with Dr. McCarthy, Defendant engaged in the

   prohibited practice of communicating with a debtor when it knows that an attorney represents

   such debtor and has knowledge of the attorney’s name and address.

          245.    Accordingly, Defendant violated Section 559.72(18), Florida Statutes, when it

   communicated directly with Dr. McCarthy knowing that Abel Bean Law represented Dr.

   McCarthy with respect to his alleged debt and having knowledge of Abel Bean Law’s name

   and address.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Dr. John McCarthy respectfully requests that this Court,

   pursuant to the Uniform Declaratory Judgment Act, Title 28 United States Code §§ 2201 and

   2202, declare the following:



                                                                                            42
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 43 of 44 PageID 43




       a) Dr. McCarthy fully satisfied all terms of the AFHPSP while an active member of the

   program, completed all substantive requirements for his medical degree and fully performed

   his obligations as identified by the AFHPSP Services Agreement;

       b) Defendant wrongfully discharged Dr. John McCarthy from the AFHPSP in breach of

   the AFHPSP Services Agreement;

       c) Defendant wrongfully separated Dr. McCarthy from the Navy and that such discharge

   was without due process or cause;

       d) Defendant wrongfully denied Dr. McCarthy his right to receive written discovery;

       e) Defendant wrongfully denied Dr. McCarthy wages and other benefits to which he was

   entitled;

       f) Defendant’s recoupment of medical school costs from Dr. McCarthy is improper;

       g) Award Dr. McCarthy his reasonable costs, including reasonable attorneys’ fees,

   incurred in this action; and

       h) Award such other and further relief as this Court deems just and proper.

           WHEREFORE, Plaintiff Dr. John McCarthy respectfully requests that this Court enter

   a judgment against Defendant for: (1) actual and statutory damages as a result of Defendant’s

   violation of Section 559.72, Florida Statutes, in accordance with Section 559.77, Florida

   Statutes; (2) reasonable attorneys’ fees and costs incurred as a result of this action in

   accordance with Section 559.77, Florida Statutes; and (3) any such other and further relief as

   this Court deems just and proper.


                                                       Respectfully submitted,

                                                       By: /s/ Daniel K. Bean


                                                                                              43
Case 3:18-cv-01213-MMH-JRK Document 1 Filed 10/12/18 Page 44 of 44 PageID 44




                                           Daniel K. Bean, Esq.
                                           Florida Bar No. 15539
                                           ABEL BEAN LAW P.A.
                                           50 North Laura Street, Suite 2500
                                           Jacksonville, Florida 32202
                                           Telephone: (904) 516-5486
                                           dbean@abelbeanlaw.com

                                           Attorney for Plaintiff, Dr. John
                                           McCarthy




                                                                               44
